Case 2:13-cv-04989-WJM-MF Document 203 Filed 10/25/19 Page 1 of 1 PageID: 4936




Philip R. Sellinger
Tel. (973) 360-7910
Fax. (973) 301-8410
sellingerp@gtlaw.com



                                                                  October 24, 2019
  VIA ECF

  Hon. William J. Martini, U.S.D.J.
  United States District Court
  for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07102

                             Re:      James v. Global Tel*Link Corp.
                                      Civil Action No. 2:13-4989 (WJM) (MF)

  Dear Judge Martini:

          As you know, we represent Defendants Global Tel*Link Corporation and DSI-ITI, Inc.
  (collectively “GTL”) in this matter and write concerning the December 10, 2019 settlement
  conference set by the Court (D.E. 202). We have conferred with counsel for Plaintiffs and
  respectfully request that the settlement conference be adjourned to January 7, 8 or 9, 2020.

          The reason for this requested adjournment is twofold. First, we have a conflict on
  December 10. Second, we believe the parties could take maximum advantage of the Court’s
  assistance in early January after using the month of December to continue to work directly with
  each other to try to resolve the case or, at a minimum, to narrow the issues as to which the
  Court’s assistance would be most beneficial. Plaintiffs consent to this adjournment and are
  available on the proposed dates.

              We appreciate Your Honor’s consideration of these issues.


                                                                  Respectfully submitted,

                                                                  /s/ Philip R. Sellinger
                                                                  Philip R. Sellinger

  cc: All counsel of record (via ECF)




  GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
  500 Campus Drive, Post Office Box 677  Florham Park, New Jersey 07932  Tel 973.360.7900  Fax 973.301.8410
